J-A12044-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DAWN HAHN,                                        IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                         Appellant

                    v.

CYNTHIA LOCH, L.P.N., LEHIGH VALLEY
FAMILY PRACTICE ASSOCIATES, LLC
AND LEROY HAHN,

                         Appellee                     No. 2984 EDA 2014


            Appeal from the Order Entered September 25, 2014
           In the Court of Common Pleas of Northampton County
                 Civil Division at No(s): C-48-CV-2011-0212


BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                          FILED JULY 13, 2016

      Dawn Hahn (“Appellant”) files this appeal from the order of the Court

of Common Pleas of Northampton County after the trial court granted

summary judgment in favor of Appellee Cynthia Loch, L.P.N. (“Loch”) and

had previously granted judgment on the pleadings in favor of Appellee

Lehigh Valley Family Practice Associates, LLC (“LVFPA”). We affirm in part

and reverse in part for reasons set forth in this memorandum.

      We summarize the facts relevant to the instant action as follows.

Between February 28, 2010 and May 24, 2010, Appellant sought medical

treatment at the Lehigh Valley Hospital for reasons that Appellant has not

disclosed in any court filings.     At this time, Appellant was in the midst of

divorce proceedings with her husband, Appellee Leroy Hahn. At some point



*Former Justice specially assigned to the Superior Court.
J-A12044-16



after May 24, 2010, Leroy Hahn contacted Loch, who was employed at

LVFPA as a nurse in order to inquire about his wife’s medical records.

Although Appellant was never a patient at LVFPA, Loch accessed Appellant’s

medical records from Lehigh Valley Hospital using LVFPA’s access codes and

computer system.     Loch provided Leroy Hahn with a copy of Appellant’s

medical records, claiming she believed Leroy Hahn was entitled to the

documents as Appellant’s spouse.

      Appellant filed this action against Loch, LVFPA, and Leroy Hahn for the

improper disclosure of her medical records. Her complaint consists of five

separate counts that blend various theories and causes of action, including

negligence and invasion of her right to privacy allegedly derived from our

federal and state constitutions, various state statutes, and common law.

Appellant’s complaint did not detail the nature of her medical treatment, but

she claimed that Leroy Hahn’s invasion of her privacy and subsequent

publication of the private information to family members caused her “mental

suffering, anxiety, anguish, distress, stress, sleeplessness, humiliation, loss

of familial relations, and loss of reputation.” Complaint at 8-9.

      After the parties filed responsive pleadings, LVFPA filed a motion for

judgment on the pleadings on May 26, 2011.            Judge Stephen Baratta

granted the motion and dismissed all of Appellant’s claims against LVFPA on

November 14, 2011.       In support of his decision, Judge Baratta found

Appellant had not properly pled or developed with proper authority or

analysis her claims of negligence and intentional tort against LVFPA through

                                     -2-
J-A12044-16



vicarious liability.    Further, with respect to Appellant’s various claims of

invasion of privacy, Judge Baratta determined Appellant did not establish

any right to recovery under the federal or state constitutions, 1 had no

standing to bring claims under the statutes Appellant cited,2 and failed to

show the publicity element of her common law invasion of privacy claim as

Appellant’s medical records were not communicated to the public at large.

       On May 20, 2013, Leroy Hahn filed a Chapter 7 bankruptcy petition.

The following day, Leroy Hahn’s bankruptcy counsel filed a suggestion of

bankruptcy indicating that he had filed a petition for relief under Title 11 of

the United States Code and asked that the action be discontinued against



____________________________________________


1
  Judge Baratta noted that Appellant could not bring an invasion of privacy
claim against a private actor under the United States or Pennsylvania
Constitutions, which protect individuals from governmental intrusion.
2
   Other than claiming she was protected by a statutory right to privacy,
Appellant did not specifically cite to any statute in her complaint. In her trial
court brief, Appellant cited to 42 Pa.C.S. § 5929 and 50 P.S. § 7111. The
trial court found the physician-patient confidentiality privilege set forth in
5929 and the confidentiality rules with respect to mental health treatment
set forth in Section 7111 were not applicable as Appellant was never a
patient of LVFPA. In addition, the trial court noted Appellant did not rely on
the Health Information Portability and Accountability Act (HIPAA), which
provides penalties for improper disclosure of medical records. Nevertheless,
several courts have held that HIPAA does not create a private action, but its
enforcement lies within the exclusive province of the Secretary of Health and
Human Services. See Wilkerson v. Shinseki, 606 F.3d 1256, 1267 (10th
Cir. 2010); Acara v. Banks, 470 F.3d 569, 571 (5th Cir. 2006); Jackson v.
Mercy Behavioral Health, 2015 WL 401645, at 3 (W.D.Pa. Jan. 28, 2015).




                                           -3-
J-A12044-16



him by operation of 11 U.S.C. §§ 524, 727.              There is no indication that

Appellant lodged any objections before the bankruptcy court.

       After settlement negotiations between the remaining parties (Appellant

and Loch) were unsuccessful, the instant case was submitted to arbitration.

On June 12, 2014, a panel of arbitrators found in favor of Loch. Appellant

appealed from the arbitration.

       On August 25, 2014, Loch filed a motion for summary judgment. On

September 25, 2014, the Honorable Michael J. Koury entered an order

granting summary judgment in favor of Loch, noting Appellant had not

shown entitlement to relief on her invasion of privacy claims for the reasons

set forth in Judge Baratta’s opinion filed on November 14, 2011. Citing the

law of the case doctrine,3 Judge Koury found he was bound by Judge

Baratta’s determination that, as a matter of law, Appellant could not sustain

her common law claim for invasion of privacy.

       This timely appeal followed.            On November 6, 2014, Leroy Hahn’s

counsel forwarded his previously filed Suggestion of Bankruptcy to this Court

and indicated that Leroy Hahn would not be participating in this appeal. On

November 14, 2014, this Court entered a stay of the appeal in accordance
____________________________________________


3
  The trial court cited to Commonwealth v. Starr, 541 Pa. 564, 574, 664
A.2d 1326, 1331 (1995), in which our Supreme Court explained that the law
of the case doctrine “refers to a family of rules which embody the concept
that a court involved in the later phases of a litigated matter should not
reopen questions decided by another judge of the same court or by a higher
court in the earlier phases of the matter.”



                                           -4-
J-A12044-16



with the automatic stay provision of the United States Bankruptcy Code, 11

U.S.C. § 362.4 This Court directed the parties to provide notification of the

status of Leroy Hahn’s bankruptcy proceedings.           On September 1, 2015,

Appellant filed a motion indicating that Leroy Hahn’s debts had been

discharged by the U.S. Bankruptcy Court on September 9, 2013. See In re:

Leroy E. Hahn, Jr., No. 13-14479-ref (Bankr. E.D.Pa. Sept. 9, 2013). This

Court vacated the stay and set the parties’ briefing schedule.

        As an initial matter, we must determine whether Appellant appealed

from a final order that “disposes of all claims and all parties.” See Pa.R.A.P.

341(b)(1).     Appellant appealed the September 24, 2014 order granting

summary judgment in favor of Loch. The trial court previously dismissed all

claims against LVFPA by granting its respective motion for judgment on the
____________________________________________


4
    The automatic stay provision provides in relevant part:

        (a) Except as provided in subsection         (b) of this section, a
        petition filed under section 301, 302, or    303 of this title, or an
        application filed under section 5(a)(3) of   the Securities Investor
        Protection Act of 1970, operates as a        stay, applicable to all
        entities, of--

              (1) the commencement or continuation, including
              the issuance or employment of process, of a judicial,
              administrative, or other action or proceeding against
              the debtor that was or could have been commenced
              before the commencement of the case under this
              title, or to recover a claim against the debtor that
              arose before the commencement of the case under
              this title …

11 U.S.C. § 362(a)(1).



                                           -5-
J-A12044-16



pleadings on November 14, 2011.         Appellant’s claims against Leroy Hahn

were resolved by his bankruptcy discharge on September 9, 2013.               The

provision of the Bankruptcy Code pertaining to discharge provides that:

            Except as provided in § 523 of this title, a discharge under
      subsection(a) of this section discharges the debtor from all debts
      that arose before the date of the order for relief under this
      chapter, and any liability on a claim that is determined under §
      502 of this title as if such claim has arisen before the
      commencement of the case, whether or not a proof of claim
      based on any debt or liability is filed under § 501 of this title and
      whether or not a claim based on any such debt or liability is
      allowed under § 502 of this title.

11 U.S.C. § 727(b). As such, the trial court order entered on September 24,

2014 was a final, appealable order that disposed of all claims and all parties.

      Appellant raises the following three questions for our review in her

Statement of Questions Involved in her appellate brief:

      I.     Whether or not a motion for judgment on the pleadings
             admitted the fact that the doctor’s employee released
             confidential medical records to a third party, and further
             that the doctor’s office failed to train the nurse, and failed
             to monitor the nurse and used an obsolete access system
             facilitating the breach by the doctor’s nurse?

      II.    Whether or not the trial court misapplied [Burger v. Blair
             Medical Associates, 928 A.2d 246 (Pa. Super. 2007),
             affirmed, 600 Pa. 194, 964 A.2d 374 (2009)] in granting
             the motion for judgment on the pleadings?

      III.   Whether or not the trial court misapplied the law of the
             case where Judge Baratta wrote almost two identical
             opinions on improper release of medical records and was
             already reversed in [Bryant v. Easton Hospital, 702 EDA
             2012 (Pa. Super. 2012) (unpublished memorandum)]?

Appellant’s Brief, at 4.


                                      -6-
J-A12044-16



     When reviewing the trial court's disposition of a motion for judgment

on the pleadings, this Court employs the following standard:

                  Appellate review of an order granting a motion
           for judgment on the pleadings is plenary.        The
           appellate court will apply the same standard
           employed by the trial court. A trial court must
           confine its consideration to the pleadings and
           relevant documents. The court must accept as true
           all well pleaded statements of fact, admissions, and
           any documents properly attached to the pleadings
           presented by the party against whom the motion is
           filed, considering only those facts which were
           specifically admitted.

                  We will affirm the grant of such a motion only
           when the moving party's right to succeed is certain
           and the case is so free from doubt that the trial
           would clearly be a fruitless exercise. In other words,
           a motion for judgment on the pleadings is similar to
           a demurrer. It may be entered when there are no
           disputed issues of fact and the moving party is
           entitled to judgment as a matter of law.

     Wachovia Bank, N.A. v. Ferretti, 935 A.2d 565, 570
     (Pa.Super. 2007) (internal citations omitted; formatting and
     punctuation modified). Further, it is well settled that if the
     court's decision is correct, we may affirm on any ground. See,
     e.g., Liberty Mut. Ins. Co. v. Domtar Paper Co., 77 A.3d
1282, 1286 (Pa.Super. 2013).

Wakeley v. M.J. Brunner, Inc., ---A.3d---, 2016 Pa. Super. 88 (Pa. Super.

Apr. 19, 2016).

     Our standard of review of a trial court’s decision to grant summary

judgment is as follows:

           We view the record in the light most favorable to the
     nonmoving party, and all doubts as to the existence of a genuine
     issue of material fact must be resolved against the moving party.


                                    -7-
J-A12044-16


      Only where there is no genuine issue as to any material fact and
      it is clear that the moving party is entitled to a judgment as a
      matter of law will summary judgment be entered. Our scope of
      review of a trial court's order granting or denying summary
      judgment is plenary, and our standard of review is clear: the
      trial court's order will be reversed only where it is established
      that the court committed an error of law or abused its discretion.

Loughman v. Equitable Gas Co., LLC, 134 A.3d 470, 472-73 (Pa.Super.

2016) (quoting Szymanowski v. Brace, 987 A.2d 717, 721–22 (Pa.Super.

2009) (citations omitted)).

      We begin by noting our agreement with the trial court’s observation

that Appellant’s complaint in this matter is “not a particularly well plead

[c]omplaint” as Appellant asserted “hybrid or blended causes of action…

asserting intentional torts, general negligence, negligence per se, joint and

several liability, and vicarious liability.” T.C.O. 11/14/11, at 6. We also find

Appellant’s appellate brief presents a disjointed argument as Appellant

includes several unrelated theories and claims in each section without

supporting law and analysis.

      As Appellant’s brief fails to comply with several aspects of our Rules of

Appellate Procedure, her advocacy hinders our effective review of the

questions presented. Appellant’s argument section contains three sections

that for the most part, do not correspond to the questions presented. See

Pa.R.A.P. 2116(a) (requiring that each assignment of error contained in the

Argument be mentioned in the Statement of Questions Involved); Pa.R.A.P.

2119(a) (“The argument shall be divided into as many parts as there are

questions to be argued ....”). Thus, we will address those aspects of the


                                     -8-
J-A12044-16



argument that clearly pertain to each question as stated, and decline to

reach other aspects of Appellant’s argument for failure to include these in

the Statement of the Questions Involved. See Pa.R.A.P. 2116(a) (“This rule

is to be considered in the highest degree mandatory, admitting of no

exception; ordinarily no point will be considered which is not set forth in the

statement of questions involved or suggested thereby.”).

      In her first claim on appeal, Appellant asserts that in evaluating

LVFPA’s motion for judgment on the pleadings, the trial court should have

admitted as fact that the “doctor’s employee released confidential medical

records to a third party, and further that the doctor’s office failed to train the

nurse, and failed to monitor the nurse and used an obsolete access system

facilitating the breach by the doctor’s nurse.”       Appellant’s Brief, at 18.

Apparently referring to LVFPA as “the doctor,” Appellant’s first issue

essentially attempts to consolidate her challenges to the trial court’s decision

to dismiss Appellant’s various claims against LVFPA into one argument.

      To the extent that Appellant is arguing that she adequately set forth a

claim that LVPFA was vicariously liable for Loch’s alleged intentional tort for

invasion of privacy against LVPFA, the trial court correctly found Appellant

failed to show she was entitled to recover damages from LVPFA under a

theory of respondeat superior. That doctrine provides as follows:

             A master is liable for the acts of his servant [that] are
      committed during the course of and within the scope of the
      servant's employment. Restatement (Second) of Agency § 219.
      This liability of the employer may extend even to intentional or
      criminal acts committed by the servant. Restatement (Second)

                                      -9-
J-A12044-16


      of Agency § 231. Whether a person acted within the scope of
      employment is ordinarily a question for the jury.
                                   ***
            The Restatement (Second) of Agency § 228 defines
      conduct within the scope of employment as follows: “(1) Conduct
      of a servant is within the scope of employment if, but only if: (a)
      it is of the kind he is employed to perform; (b) it occurs
      substantially within the authorized time and space limits; (c) it is
      actuated, at least in part, by a purpose to serve the master [;]
      and (d) if force is intentionally used by the servant against
      another, the use of the force is not unexpectable by the master.
      (2) Conduct of a servant is not within the scope of employment if
      it is different in kind from that authorized, far beyond the
      authorized time or space limits, or too little actuated by a
      purpose to serve the master.”

Spitsin v. WGM Transp., Inc., 97 A.3d 774, 776 (Pa. Super. 2014)

(quoting Fitzgerald v. McCutcheon, 410 A.2d 1270, 1271–72 (Pa. Super.

1979). Upon reviewing Appellant’s complaint, we agree that Appellant failed

to plead the facts necessary to make out a claim against LVFPA based on

derivative liability.

      To the extent that Appellant is arguing that she adequately set forth a

cause of action for negligent supervision, the trial court similarly did not err

in dismissing this claim.   To support a negligent supervision claim under

Pennsylvania law, a plaintiff must show that his loss resulted from: “(1) a

failure to exercise ordinary care to prevent an intentional harm by an

employee acting outside the scope of his employment; (2) that is committed

on the employer's premises; (3) when the employer knows or has reason to

know of the necessity and ability to control the employee.” Belmont v. MB

Inv. Partners, 708 F.3d 470, 487–88 (3rd Cir. 2013) (citing Dempsey v.

Walso Bureau, Inc., 431 Pa. 562, 565, 246 A.2d 418, 420 (1968)).


                                     - 10 -
J-A12044-16



Likewise, Appellant’s poorly pled complaint does not set forth sufficient facts

to support a claim of negligent supervision against LVFPA.

      In her second issue presented on appeal, Appellant claims the trial

court misapplied this Court’s precedent in Burger. However, nowhere in the

argument section of her brief does Appellant even mention Burger again let

alone explain the facts of that case or why its holding is applicable to this

case. Appellant’s failure to develop this claim hinders our ability to review

the argument on appeal.      “Where an appellate brief fails to provide any

discussion of a claim with citation to relevant authority or fails to develop the

issue in any other meaningful fashion capable of review, that claim is

waived. It is not the obligation of an appellate court to formulate [an]

appellant's arguments for him.”     Banfield v. Cortes, 110 A.3d 155, 176

n.11 (Pa. 2015) (citation omitted). As a result, we find this issue waived.

      Lastly, Appellant contends that Judge Koury erred in granting Loch

summary judgment on Appellant’s common law invasion of privacy claim.

As noted above, Judge Koury adopted the rationale of Judge Baratta who

granted LVFPA’s motion for judgment on the pleadings, in which Judge

Baratta found Appellant failed to plead an essential element of her claim: the

extent of the publication of private information.

      We noted that this Court has provided that an action for invasion of

privacy is “actually comprised of four analytically distinct torts: (1) intrusion

upon seclusion, (2) appropriation of name or likeness, (3) publicity given to

private life and (4) publicity placing the person in a false light.” Krajewski

                                     - 11 -
J-A12044-16



v. Gusoff, 53 A.3d 793, 805 (Pa.Super. 2012).         Judge Baratta assumed

Appellant raised an claim under the “publicity given to private life” tort

described by Section 652(E) of the Restatement (Second) of Torts

(hereinafter “Restatement”) which provides as follows:

     One who gives publicity to a matter concerning the private life of
     another is subject to liability to the other for invasion of privacy,
     if the matter publicized is of a kind that (a) would be highly
     offensive to a reasonable person, and (b) is not of legitimate
     concern to the public.

Restatement (2d) of Torts § 652(D) (emphasis added). The trial court then

noted that the comment section of the Restatement clarifies that the

publicity element requires that the private information be “made public, by

communicating it to the public at large, or to so many persons that the

matter must be regarded as substantially certain to become one of public

knowledge.” Comment a, Restatement (2d) of Torts § 652(D).

     However, the trial court failed to recognize that Appellant’s invasion of

privacy claim can be characterized as an action for intrusion on seclusion as

described by Section 652(B) of the Restatement, which provides as follows:

     One who intentionally intrudes, physically or otherwise, upon the
     solitude or seclusion of another or his private affairs or concerns,
     is subject to liability to the other for invasion of his privacy, if
     the intrusion would be highly offensive to a reasonable person.

Restatement (2d) of Torts § 652(B) (emphasis added).          The comment to

Section 652(B) states that “[t]he form of invasion of privacy covered by this

Section does not depend upon any publicity given to the person whose

interest is invaded or to his affairs.” Comment a, Restatement (2d) of Torts


                                    - 12 -
J-A12044-16



§ 652(D). As a result, the trial court erred in considering the extent of the

publication of the asserted private information as a relevant factor in

dismissing Appellant’s invasion of privacy claim against Loch.

      Accordingly, we affirm the trial court’s decision to grant LVFPA’s

motion for judgment on the pleadings, but must reverse in part the trial

court’s order granting summary judgment to Loch as it relates to Appellant’s

common law invasion of privacy claim in Count I of the Complaint.         We

remand this case for proceedings consistent with this Memorandum.

      Order reversed in part. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/13/2016




                                    - 13 -